DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 27, 2021.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-6 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boek (WO2016196615, rejection using English corresponding document US Pub 20180162768).
Regarding claim 1 and 3: Boek teaches the following glass member for a housing of an electronic device (see 0058).


    PNG
    media_image1.png
    393
    691
    media_image1.png
    Greyscale


The above labeled substrate can be aluminosilicate glass (note 0049-0056 discusses aluminosilicate glass compositions for 102 and 106).
The above labeled coating 104 is fusion bonded to the substrate (see 0015) and can be a composite (i.e. note par. 0013 and Boek’s claim 11 allows for it to be a glass-ceramic which will include amorphous glass phase and crystalline phase; par. 0022, 0024-0025, 0030 which discusses that it can include a tinting agent and glass, etc.).

Boek allows for an ion exchange layer to extend into the glass member through 104 and a second ion exchange layer can be made to extend into the glass member from the first surface into the above labeled substrate (see 0035). 
	It is noted that although Boek may not provide an explicit example with all the features above, given that Boek clearly suggest the above features, one having ordinary skill would reasonably conclude such a combination to be anticipated. Alternatively, in the instance Applicants argue against anticipation, given that Boek clearly suggest the above features, such a combination would at the very least have been obvious.
Regarding claim 2: As discussed above, fused composite 104 can be a glass-ceramic which will implicitly include an amorphous glass matrix together with a crystalline phase. 
	Although Boek may not explicitly disclose the crystalline phase defining a tactile texture, given that the material forming 104 itself is what is textured after a rolling step (see 0037), the material (i.e. both the glass and crystalline phases therein) is considered to define the texture. 
Regarding claim 4: It is noted that claim 4 is a product by process claim wherein it attempts to claim where sodium in the substrate comes from and where lithium in the composite comes from. It has been held by the courts that while a product may be defined by a process, patentability is based on the product itself and not its method of production (MPEP 2113). In the instant case, the only structure required by the claim is 
	Alternatively, in the instance Applicants argue against the Examiner’s assertion, the Examiner does note that Boek’s first ion exchange layer goes through composite 104 into the underlying substrate wherein alkali ions in 104 will be exchanged with alkali ions in the underlying substrate (i.e. alkali ions from 104 will go to the substrate and alkali ions from the substrate will go into 104) (see 0035). Given that 104 includes sodium (see 0054) and the substrate includes lithium (0050), the sodium from 104 will be expected to exchange with the lithium from the substrate (i.e. sodium from 104 will go into the substrate and the lithium from the substrate to go into the 104 in the manner claimed). 
Regarding claim 5: Given that the first ion exchanged layer will go through, and be formed with the composition of, composite 104 into the interface of the substrate, the ion exchange layer will necessarily include alkali ions present in 104 and the substrate. Given that Boek allows for the presence of sodium, lithium and potassium ions (see 0050 and 0054), one having ordinary skill would reasonably conclude the ion exchange layer to include those ions.
	Boek allows for their second ion-exchange layer to have a composition different from the first (note that the second ion-exchange layer goes through, and is formed with the composition of, 106 into the interface of the 102 and since Boek teaches that 106 can be different than 104 in composition (see for example 0016, 0022), the resulting exchange layer composition would be reasonably expected to be different). Additionally, 
Regarding claim 6: As discussed above, Boek’s first surface having a roughness of <125Ra which is in microinch (see 0037) overlapping the range claimed (note 125microinch=3.175 micron) (MPEP 2144.05).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boek (WO2016196615, rejection using English corresponding document US Pub 20180162768) in view of Gulati (US Pub 20160167343).
As discussed above, Boek teaches the invention of claim 1. Although Boek does not mention making the opposing first and second ion exchanged layers different, Boek also does not exclude this either. Instead, they only generally disclose strengthened glass members having first and second opposing ion exchanged layers wherein the glass is used for electronic devices. 

Conclusion


.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784